Case 2:18-cv-10542-LJM-EAS ECF No. 129 filed 02/12/20                               PageID.1677          Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION

  JOEL VANGHELUWE and
  JEROME VANGHELUWE,
                                                              Case No. 2:18-cv-10542-LJM-EAS
            Plaintiffs,                                       Honorable Laurie J. Michelson
                                                              Magistrate Judge Elizabeth A. Stafford
  v.

  GOT NEWS, LLC, et al.,

            Defendants.


                                      TRIAL SCHEDULING ORDER


        The dispositive motion deadline in this case has passed and thus this case is ready for trial.

 It appears that Defendant Got News is still in bankruptcy. (The parties should update the Court if

 this is not accurate.) Most of the other defendants in this case have settled with Plaintiffs or are in

 default. Thus, this case will proceed to trial against one defendant, Jeffrey Rainforth.

        The following is the schedule for pretrial filings and trial.

                          EVENT1                                                DEADLINE
  Motions in Limine                                         March 2, 2020
  Joint Proposed Final Pretrial Order (and March 2, 2020
  pretrial submissions) (See § 11)
  Responses to Motions in Limine                            March 9, 2020
  Final     Pretrial    Conference       (client March 19, 2020 at 2:00 p.m.
  representatives must attend in person)
  Jury Trial                                                April 6, 2020 at 8:30 a.m.




        1
            For any events not listed on the Scheduling Order, please refer to Federal Rule of Civil Procedure 26.
Case 2:18-cv-10542-LJM-EAS ECF No. 129 filed 02/12/20                   PageID.1678       Page 2 of 7



                  ADDITIONAL CASE MANAGEMENT REQUIREMENTS

 1. LOCAL COUNSEL: An attorney admitted to practice in the Eastern District of Michigan
    who appears as attorney of record and is not an active member of the State Bar of Michigan
    must specify local counsel with an office in this district. Local counsel must enter an
    appearance and otherwise comply with Local Rule 83.20(f). All inquiries regarding admission
    to this district should be directed to the Clerk’s office at (313) 234-5005.

 2. DISCOVERY EXTENSIONS: Parties may agree to extend the discovery cutoff deadline by
    filing a stipulation and order with the Court provided the extension of time does not affect the
    motion cutoff, final pretrial conference, or trial dates. Extensions or adjournments of those
    three events will be considered only upon the filing of a timely written motion, including a
    joint motion.

 3. PROTECTIVE ORDERS: Proposed protective orders may be entered by stipulation of the
    parties, and such stipulations are encouraged. But protective orders may not contain language
    that authorizes in advance the filing of documents under seal. Filings under seal are governed
    by Local Rule 5.3, and the Court requires that those procedures be followed.

 4. DISCOVERY DISPUTES: Discovery motions are not to be filed until the parties have
    complied with the following procedures:

        a. First: The parties must meet and confer in a good-faith effort to resolve their
           differences without Court intervention. Failure of a party to make itself available for
           this conference may result in sanctions.

        b. Second: In the event these good-faith efforts are unsuccessful, the moving party is
           required to schedule a telephonic conference with the Court in a further effort to try to
           resolve the discovery dispute prior to filing any motion. Counsel shall contact the
           Court’s case manager to schedule the conference. At least 48 hours prior to the
           conference, each side shall submit a one-page summary of the dispute via the link for
           proposed orders located under the Utilities section of CM/ECF. The parties should also
           exchange their summaries at that time. If the conference is scheduled within 48 hours
           of the parties’ request, the parties are to submit and exchange their summaries as soon
           as possible.

        c. Third: If the dispute still cannot be resolved following the telephonic conference, the
           Court will entertain or refer to the assigned Magistrate Judge the relevant discovery
           motion. Attach a complete copy of the discovery request and response at issue. If the
           motion involves a deposition that has already taken place, provide a complete
           transcript.

        d. Failure to comply with these steps may result in an award of costs and reasonable
           attorney’s fees against the non-complying party.

 5. BRIEFING: Unless specifically addressed in the Court’s Notice of Hearing, the time limits
    prescribed in the Eastern District of Michigan Local Rules apply for filing responses and
    replies to motions. All briefs shall strictly comply with Local Rules 5.1 and 7.1. If a brief will

                                                  2
Case 2:18-cv-10542-LJM-EAS ECF No. 129 filed 02/12/20                 PageID.1679       Page 3 of 7



    exceed the page limit in Local Rule 7.1 by five or more pages, the motion for leave to file a
    brief in excess of the page limits must be filed at least one week before the brief is due.
    Whenever possible, all briefs filed with the Court shall be a searchable PDF.

 6. COURTESY COPIES: A courtesy copy of all motions and briefs exceeding 25 pages (once
    exhibits are included) must be sent to the chambers via first class mail. The courtesy copy
    should consist of the actual e-filed document and contain the CM/ECF header on the top of
    each page and be printed double-sided. Preferably, the courtesy copy should be sent to
    chambers spiral bound. Alternatively, it may be sent unbound (rubber-banded or binder
    clipped) or in a three-ring binder. No matter the format, the exhibits must be tabbed.

 7. MOTIONS TO AMEND THE PLEADINGS: In accordance with Local Rule 15.1, a party
    who moves to amend a pleading shall attach the proposed amended pleading to the motion.
    The document should be redlined to show the proposed changes to the pleading.

 8. SUMMARY JUDGMENT: Before filing a motion for summary judgment under Federal Rule
    of Civil Procedure 56, parties should note that, under Rule 56(d), summary judgment may be
    denied if the non-moving party has not had the opportunity to discover essential evidence, and
    that Local Rule 7.1(b) requires a party to obtain the Court’s leave to file more than one motion
    for summary judgment. Further, the Local Rules do not permit a party to file a motion as part
    of a response brief. E.D. Mich. Local Rules App’x ECF R. 5(e).

    In addition, the parties must comply with the following guidelines:

        a. Each statement of fact must be supported with a pincite to specific record evidence.

        b. The first party to cite to a document must attach the entirety of that document to its
           brief. For example, if the moving party cites a deposition, the moving party should
           docket the entire deposition transcript. The non-moving party should then cite to the
           already-docketed transcript (rather than attaching its own version of the transcript).
           This rule applies for all documentary evidence. The goal is to avoid duplication in the
           summary-judgment record.

        c. A party citing to previously-docketed evidence must cite such evidence by its “ECF
           No.” and “PageID” found in the header generated by CM/ECF. For example, “(ECF
           No. 9, PageID.324)”.

        d. All documentary evidence and briefs, especially deposition transcripts, must be filed in
           a searchable PDF format. As such, it highly advised to obtain and docket an electronic
           copy of a document rather than scan in a hardcopy of the document (e.g., printing a
           brief and then scanning it in is not advised).

        e. Deposition transcripts should be filed in standard, not minuscript, form.

        f. The parties are not to include copies of unpublished cases that are available on Westlaw
           or Lexis.



                                                 3
Case 2:18-cv-10542-LJM-EAS ECF No. 129 filed 02/12/20                    PageID.1680       Page 4 of 7



 9. CASE EVALUATION/FACILITATION: Parties may stipulate to case evaluation or
    mediation, or request a settlement conference with the District or Magistrate Judge at any time.
    In all cases, a brief status conference will be conducted shortly before or after the close of
    discovery to discuss settlement options. It is the responsibility of the attorneys to make sure
    that case evaluation is completed before the final pretrial conference. If the parties elect to
    submit the case to case evaluation pursuant to E.D. Mich. LR 16.3 or to private facilitation,
    they must complete the Court’s form order of reference which is available at
    http://www.mied.uscourts.gov/pdffiles/MichelsonOrderofFacilitationForm.pdf.

 10. MOTIONS IN LIMINE: Motions in limine are to be filed by the deadline set above. Such
     motions are not to recast issues previously presented in summary judgment or discovery
     motions. Rather, motions in limine serve the limited purpose of alerting the Court to significant
     evidentiary issues that should be addressed prior to trial. The Court will set an expedited
     briefing schedule to be completed before the Final Pretrial Conference. The Court will
     generally decide the motions at the Conference, but will exercise its discretion in deferring a
     decision until trial.

 11. PROPOSED FINAL PRETRIAL ORDER AND CONFERENCE:

        a. The parties are to strictly adhere to E.D. Mich. LR 16.2 in jointly preparing a proposed
           Final Pretrial Order, except as this Court may otherwise provide. Briefly, Local Rule
           16.2 requires that the proposed order contain the following information: (1)
           jurisdiction, (2) plaintiff’s claims, (3) defendant’s claims, (4) stipulation of facts, (5)
           issues of fact to be litigated, (6) issues of law to be litigated, (7) evidentiary problems
           likely to arise at trial, (8) a witness list, (9) an exhibit list and any objections, (10) an
           itemization of damages, (11) type of trial (e.g., jury) and its estimated length, and (12)
           details regarding the most recent settlement effort. The parties are directed to E.D.
           Mich. LR 16.2 for further details.

                     i. The exhibit list must be prepared in the format described in item 12(c), infra.
                        Objections should be stated concisely (e.g. “relevance,” “prior acts,” “best
                        evidence rule”).

        b. Voir Dire: It is the Court’s practice to conduct voir dire. The Court will, however,
           entertain requests for follow-up and additional voir dire on a limited basis and may
           permit such voir dire to be conducted by counsel. In such instances, counsel must
           confine themselves to true voir dire and not engage in posturing or argument. While
           the Court has standard voir dire questions, counsel may submit a list of no more than
           fifteen (15) other inquiries specific to the cause(s) of action that they want the Court to
           include. Counsel shall also prepare a two-to-three paragraph joint statement of the case
           which will be read by the Court to the prospective panel of jurors during the voir dire.

        c. Jury Instructions: The parties are to meet and confer prior to trial to prepare jury
           instructions on the substantive law of the case. It is the Court’s practice to give standard
           preliminary opening and closing instructions, though the parties may request particular
           instructions as may be appropriate. In accordance with the schedule set above, the
           parties are to file with the court a single set of proposed, stipulated jury instructions.

                                                   4
Case 2:18-cv-10542-LJM-EAS ECF No. 129 filed 02/12/20                 PageID.1681       Page 5 of 7



          The Court expects most of the proposed instructions to be agreed upon. The parties are
          advised to consult Federal Jury Practice and Instructions (available on Westlaw in the
          FED-JI database) or Modern Federal Jury Instructions (available on Lexis in the
          MOFEJI database), and, to the extent that Michigan law governs, the Michigan Model
          Civil Jury Instructions. If, after a good faith effort, the parties cannot agree upon a
          particular instruction, each party must submit a proposed instruction under a single
          heading followed by a brief, one paragraph statement supporting their version (or
          argument that the instruction should not be given), including supporting authority. This
          should be the exception and not the rule. All instructions, both agreed and disputed,
          shall be presented in sequential order and in a single document. If a proposed
          instruction is based on one from a model source, the parties should include a citation
          to the model instruction.

       d. Verdict Form: The parties are to meet and confer prior to trial to prepare a proposed
          joint verdict form. If the parties cannot agree on a proposed verdict form, they may
          submit separate verdict forms with supporting authority.

       e. The (1) proposed Final Pretrial Order, (2) voir dire materials (including the joint case
          summary), (3) proposed jury instructions, (4) proposed verdict form, and (5) exhibit
          list must be submitted in Microsoft Word format through the document utilities
          function of CM/ECF on the day the Final Pretrial Order is due as set forth above.

       f. Trial counsel must be present at the Final Pretrial Conference with their clients (or a
          client representative) and have settlement authority.

 12. EXHIBITS:

       a. Counsel are required to mark all proposed exhibits in advance of trial. The preferred
          method is to use the traditional “Plaintiff’s Exhibit __” and “Defendant’s Exhibit __”
          in sequential order, but any clearly marked method is acceptable (e.g., numbers and
          letters). The parties are required to exchange marked exhibits three (3) days prior to the
          start of trial.

       b. Counsel are required to keep track of all admitted exhibits during trial. Counsel must
          confer and maintain one set of admitted exhibits which should be ready to be turned
          over to the jury prior to the closing jury instructions.

       c. With the filing of the Final Pretrial Order, the parties shall submit an Exhibit List
          which adheres to the following format:

            Exhibit #   Description              Objections               Received


          An “S” is to be placed in the column labeled “Received” for all stipulated exhibits. If
          the exhibit is not stipulated, the basis for objections should be indicated in the
          “Objections” column.



                                                 5
Case 2:18-cv-10542-LJM-EAS ECF No. 129 filed 02/12/20                   PageID.1682       Page 6 of 7



        d. The day before the first day of trial, the parties are to provide the Court with a set of
           the marked exhibits. They are to be placed in a three-ring binder with the exhibit
           number displayed prominently on the tab corresponding to the exhibit and the above-
           referenced Exhibit List in the front.


        e. The provisions of Federal Rule of Civil Procedure 37(c)(1) will apply for failure to list
           an exhibit.

 13. BENCH TRIALS: Fourteen (14) days before trial, each party must serve on opposing counsel
     their proposed Findings of Fact and Conclusions of Law. Each party should review the other’s
     proposed Findings and Conclusions, and then make changes to their own proposed Findings
     and Conclusions as necessary. Seven (7) days before trial, each party shall submit to the Court
     a courtesy copy of its proposed Findings of Fact and Conclusions of Law (at the address
     provided above), and email the Court an editable Word version (at the address provided above).
     If modifications have been made, each party shall re-serve their proposed Findings and
     Conclusions on the other parties. During the course of trial, parties shall be prepared to submit
     to the Court, and to exchange among themselves, supplemental Findings of Fact and
     Conclusions of Law.

 14. CIVILITY: The Court expects compliance with this District’s Civility Principles. Conduct
     inconsistent with the letter, and spirit, of those principles will not be tolerated. Counsel will
     treat all litigation participants, and each other, with professionalism, courtesy, and respect at
     all times. This includes what is written as well as what is said.

 15. TELEPHONIC STATUS CONFERENCES: If issues or disputes arise that the parties
     believe can be resolved short of motion practice, counsel are encouraged to contact the Court’s
     Case Manager and schedule a telephonic status conference for the purpose of trying to resolve
     the matter. Any time the Court schedules a telephonic conference it will be conducted through
     the Eastern District of Michigan’s telephonic conference system. At the time specified for the
     conference, the parties shall call (866) 434-5269. The system will then provide directions for
     joining the call; when asked for an access code, use 9819334. If possible, please refrain from
     participating in the conference on a cell phone.

    SO ORDERED.

      Dated: February 12, 2020

                                                   s/Laurie J. Michelson
                                                   LAURIE J. MICHELSON
                                                   UNITED STATES DISTRICT JUDGE




                                                  6
Case 2:18-cv-10542-LJM-EAS ECF No. 129 filed 02/12/20               PageID.1683      Page 7 of 7



                                   CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

    attorneys and/or parties of record by electronic means or U.S. Mail on February 12, 2020.


                                            s/Erica Karhoff
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                                7
